This case presents error from the county court of Tillman county. The plaintiff in error has filed with his petition in error a case-made, and in compliance with the rules of this court has served and filed a brief; but defendant in error has not filed nor offered excuse for failure to file his brief. In such case this court is not required to search the record to find some theory upon which the judgment may be sustained; and, where the brief filed appears reasonably to sustain the assignments of error, the court may reverse the judgment in accordance with the prayer of plaintiff in error or the rights of the parties. *Page 731 
From the examination of the brief filed we are of opinion that the grounds for reversal therein urged are well taken. The judgment of the trial court should therefore be reversed, and the cause remanded.
By the Court: It is so ordered.